DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 33 is objected to because of the following informalities:  Claim 33 recites, “wherein movement of the arcuate protrusion from the first position to the second position moves the outer end of the arcuate spring clip inwardly to disengaged from teeth” instead of -- wherein movement of the arcuate protrusion from the first position to the second position moves the outer end of the arcuate spring clip inwardly to disengage from teeth--.  Appropriate correction is required. 
Claim 34 is objected to because of the following informalities:  Claim 34 recites “which would move the jaw support member away the frame” instead of --which would move the jaw support member away from the frame--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: locking mechanism in claims 28-31.
Claim limitation “locking mechanism” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “mechanism” as a substitute for means coupled with functional language “locking” without reciting sufficient structure to achieve the function.  Furthermore, the generic place holder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the corresponding structure of the 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph limitation “locking mechanism” described in the specification includes an actuator, lever, protrusion, spring clip, teeth, and/or openings in cylindrical end portions ([055]-[058] ).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the closed configuration " in lines 12-23.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as --the first position--.
As claims 19-34 depend from claim 18, they are rejected for at least the same reasons as claim 18.
Claim 20 recites the limitation “first and second ends” in line 3.  there is insufficient antecedent basis for this limitation in the claim.  It is not clear which first and second ends are being referred to.  For example it is not clear if the first and second ends are only those of the first elongate member or of the second elongate member or of both the first elongate member and the second elongate member. For the purposes of examination the limitation will be interpreted as --the first and second ends of the first and second elongate members--.
Claims 21-22 depend directly or indirectly from claim 20 and are therefore rejected for at least the same reasons as claim 20.  
Claim 28 recites the limitation “a locking mechanism is provided between the first and second ends of the jaw support member and the first and second ends of the chest engaging member”.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as --a locking mechanism is provided between first and second ends of the jaw support member and first and second ends of the chest engaging member--.
Claims 29-34 depend directly or indirectly from claim 28 and are therefore rejected for at least the same reasons as claim 28.
Claim 29 recites the limitation “the jaw support mechanism.”  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as --the jaw support member--.
Claim 29 recites the limitation “the chest engaging portion.”  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as --the chest engaging member--.
Claims 30-34 depend directly or indirectly from claim 28 and are therefore rejected for at least the same reasons as claim 28.
Claim 33 recites the limitation “the cylindrical end portion” at line 13  There is insufficient antecedent basis for the limitation in the claims.  For the purposes of examination the limitation will be interpreted as --one of the cylindrical end portions--.
Claims 31-34 depend directly or indirectly from claim 30 and are therefore rejected for at least the same reasons as claim 30.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 18-34 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 18 recites, “a neck support extending from the chest engaging member around a rear side of the neck of the user” which positively claims the human body.  Language such as “configured to “ or “adapted for” is recommend to positively avoid claiming human body parts.  For example, the claim could be amended to recite --a neck support configured to extend from the chest engaging member around a rear side of the neck of the user--.
As claims 19-34 depend directly or indirectly from claim 18, they are rejected for at least the same reasons as claim 18.
	Claim 24 recites, “such that the first and second arms curve around towards the rear of the neck of the user” which positively claims the human body.  Language such as “configured to “ or “adapted for” is recommend to positively avoid claiming human body parts.  For example, the claim could be amended to recite --such that the first and second arms are configured to curve around towards the rear of the neck of the user--.
	As claims 25-27 depend directly or indirectly from claim 24, they are rejected for at least the same reason as claim 24.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 18-19, 23-24, and 28-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chao (US 2018/0140455).
Regarding claim 18, Chao discloses a jaw support (adjustable cervical collar, Fig. 3) comprising: a chest engaging member 1, 13, 14, 15 (lower support member 1, [0023; includes front plate 13, two lateral plates 14, two elastic band bodies 15  provided to rest on an upper area of the chest of a user below the jaw (see annotated Fig. 1 below, [0023]; upper support member 1 includes front plate 13 which adapts an upper chest, [0023]),

    PNG
    media_image1.png
    648
    648
    media_image1.png
    Greyscale

 the chest engaging member comprising a U-shaped first elongate member (Fig. 1); a neck support 16 (rear plate 16, [0023]) extending from the chest engaging member around a rear side of the neck of the user (annotated Fig. 1;[0023]); and a jaw support member 2, 21, 22, 23 (upper support member 2 includes two assembly portions 21, a mandible support portion 22 and two bridge portions 23, [0024]) connected to the chest engaging member ([0024]), the jaw support member 2, 21, 22, 23  comprising a U-shaped second elongate member (Fig. 2); wherein the jaw support member is pivotable between a first position, in which the jaw support member is adjacent the chest engaging portion ([0024], [0026], Fig. 1), and a second position, in which the jaw support member moves away from the chest engaging member ([0024], [0026]) such that the user may rest their chin on the jaw support member ([0013]), the first and second elongate members comprising flat elongate members 14 and 21 having corresponding shapes (Fig. 1) such that, in the closed configuration, a surface of the second elongate member is adjacent and parallel to a surface of the first elongate member along the lengths thereof (see annotated Fig. 1 above; surface of the first elongate member is adjacent and parallel to an surface of the second elongate member; also see annotated Fig. 2 below showing outer surface of second elongate member that is adjacent inner surface of first elongate member [not seen] and showing inner surface of first elongate member that is adjacent outer surface of second elongate member [not seen]).

    PNG
    media_image2.png
    678
    569
    media_image2.png
    Greyscale


	Regarding claim 19, Chao discloses the invention as described above and further discloses wherein first and second ends of the second elongate member are rotatably mounted to respective first and second ends of the first elongate member (see annotated Fig. 2 below, [0024))


    PNG
    media_image3.png
    678
    569
    media_image3.png
    Greyscale

 such that the second elongate member is rotatable about an axis passing through the first and second ends of the first elongate member ([0024]).
	Regarding claim 23, Chao discloses the invention as described above and further discloses wherein the neck support comprises first and second arms extending outwardly away from first and second ends of the first elongate member respectively (see annotated Fig. 1 below showing an arm after an indentation).

    PNG
    media_image4.png
    618
    673
    media_image4.png
    Greyscale

Regarding claim 24, Chao discloses the invention as described above and further discloses wherein the first and second arms comprise relatively flat (without unevenness of surface, dictionary.com; portions of arms are without unevenness of surface) curved members (see annotated Fig. 1 below).

    PNG
    media_image5.png
    618
    673
    media_image5.png
    Greyscale


such that the first and second arms curve around towards the rear of the neck of the user (see annotated Fig. 1 above).
	Regarding claim 28, Chao discloses the invention as described above and further discloses a locking mechanism 6, 23, 122, 21, 11 (positioning assemblies 6 including gear 31 with teeth; bridge portions 23 [protrusion]; arc tracks 122; assembly portions 21; connecting portions 11; [0024]-[0027]) is provided between the first and second ends of the jaw support member and the first and second ends of the chest engaging member (Fig. 5A, bridge 23 [protrusion] is between the first and second ends of the jaw support member and the first and second ends of the chest engaging member) such that the jaw support member may be retained in one or more positions relative to the chest engaging member ([0027]).
	Regarding claim 29, Chao discloses the invention as described above and further discloses the locking mechanism is moveable between a first position in which the jaw support mechanism is restricted from moving towards the chest engaging portion but may move away from the chest engaging portion (where the upper support member [jaw support mechanism] is rotated to a position closest to the chest engaging portion [lowest position, see Fig. 1], [0026], then it would be restricted from moving towards the chest engaging portion but able to move away from it [upwards]) and a second position, in which the jaw support mechanism is moveable towards the chest engaging portion ([0024]).
	Regarding claim 30, Chao discloses the invention as described above and further discloses the locking mechanism is moveable from the first position to the second position by operation of actuators 63  (portion of C-shaped limiting member 63 that fits in notch 19, [0027]; as seen in Fig. 6B, C-shaped limiting member can be moved to abut against step limiting member 62 [first position]; it thus follows when moved away from an abutment [first] position to a second position that rotation of gear 61 may occur, [0027]) provided adjacent the connection of the first and second elongate members (Fig. 1).
	Regarding claim 31, Chao discloses the invention as described above and further discloses wherein ends of the second elongate member include cylindrical end portions 21, 23 (two assembly portions 21, bridge portions 23, [0024], see annotated Fig. 2 below)


    PNG
    media_image6.png
    679
    615
    media_image6.png
    Greyscale


 having openings 122 (arc tracks 122, [0024]; also openings in 23) for receivingAtty. Docket: 22313.1 8/10 protrusions 335, 11  (protrusions 335 are part of locking mechanism 6 [0025]; axial connecting portions 11, [0024]; see annotated Fig. 2)  on ends of the first elongate member (Fig. 6A, [0025]; a protrusion shown in Fig. 5A in the arc 122 and on end of bridge 23 [part of end of first elongate member]) and wherein the locking mechanism 335, 11 (protrusion 335 part of locking mechanism, [0025]; protrusion 11) is provided within the openings ([0025], Fig. 6A, Fig. 2).
Regarding claim 32 Chao discloses the invention as described above and further discloses wherein the actuators comprise levers 631 (each C-shape limiting member 63 with operation plate 631 for pressing to rotate C-shaped limiting member, [0027]) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US 2018/0140455) in view of Nesbitt (US 4594999) and in further view of Reed (US 2016/0074202).
Regarding claim 20, Chao discloses the invention as described above and further discloses the first and second ends of the first and second elongate members lie in parallel planes (see annotated Fig. 1 above with regard to claim 18 rejection) and have intermediate portions (portions in between ends) and first and second ends adjacent sides of the neck (annotated Fig. 1 above).
Chao dose not disclose intermediate portions of the first and second elongate members are twisted relative to the first and second ends such that, in use, when the first and second ends are adjacent sides of the neck, the intermediate portions lie parallel to the surface of the chest of the user.  
Nesbitt teaches an analogous support 110 (device 110) having an analogous second elongate member 13, 15, 17, 19  (chin tabs 17, 19; head flanges 13, 15, col. 2, line 65 – col. 3, line 3; col. 4, lines 13-27) having analogous first and second ends 13, 15  and an analogous intermediate portion twisted relative to the first and second ends (col. 3, lines 30-36) such that, in use when the first and second ends are adjacent sides of the neck (Fig. 6), the intermediate portions lie parallel to the surface of the chest of the user (see annotated below Fig. 7 where a portion of the chin straps would lie parallel to the surface of the chest of the user).  

    PNG
    media_image7.png
    602
    754
    media_image7.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that intermediate portions of the first and second elongate members of the jaw support of Chao are twisted relative to the first and second ends such that, in use, when the first and second ends are adjacent sides of the neck, the intermediate portions lie parallel to the surface of the chest of the user, as taught by Nesbitt in order to provide an improved jaw support where the second elongate member can lie against the underside of the jaw while not impinging on the throat (Nesbitt, col. 3, lines 30-36) .  
Chao in view of Nesbitt discloses the invention as described above.
Chao in view of Nesbitt does not disclose intermediate portions of the first elongate member is twisted relative to the first and second ends such that, in use, when the first and second ends are adjacent sides of the neck, the intermediate portions lie parallel to the surface of the chest of the user.  
Reed teaches an analogous support 100 (neck orthosis 100, [0159] having an analogous first elongate member 860, 836, 840 (assembly 860 including central member 836 and lower member 840, [0160]) having analogous first and second ends (outside ends of the neck orthosis 100) and an analogous intermediate portion 836, 840 twisted relative to the first and second ends ([0136]) such that, in use when the first and second ends are adjacent sides of the neck (Fig. 11B), the intermediate portions lie parallel to the surface of the chest of the user ([0160], see Fig. 11B where part of lower member 840 which forms part of intermediate portion is parallel to the chest).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the intermediate portion of the first elongate member of the jaw support of Chao in view of Nesbitt is twisted relative to the first and second ends such that, in use, when the first and second ends are adjacent sides of the neck, the intermediate portions lie parallel to the surface of the chest of the user, as taught by Reed in order to provide an improved jaw support that can assist with placement of the jaw support member (Reed, [0160].  
Regarding claim 21, Chao in view of Nesbitt and in further view of Reed discloses the invention as described above and further discloses when the U-shaped first elongate member is oriented in a generally horizontal plane (see annotated Chao Fig. 2 below), 

    PNG
    media_image8.png
    737
    615
    media_image8.png
    Greyscale

the first and second ends of the first and second elongate members are oriented in vertical planes and the intermediate portions of the first and second elongate members are angled relative to a vertical plane (annotated Chao Fig. 2 above) such that the intermediate portions are at or near horizontal (annotated Chao Fig 2 above, Fig. 1 where intermediate portions are near horizontal plane).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US 2018/0140455) in view of Nesbitt (US 4594999), in view of Reed (US 2016/0074202) and in further view of Nowacki (US 4809692).
Regarding claim 22, Chao in view of Nesbitt and in further view of Reed discloses the invention as described above.
Chao in view of Nesbitt and in further view of Reed does not disclose wherein the intermediate portion of the jaw support member includes an indent to receive the chin of a user.
Nowacki teaches an analogous jaw support member 46 (adapter 46, col. 3, line 46 – col. 4, line 9) having an indent 70 to receive a chin of a user (Fig. 3, col. 3, line 46 – col. 4, line 9).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the jaw support member of the jaw support of the combination of Chao in view of Nesbitt and in further view of Reed includes an indent to receive the chin of a user as taught by Nowacki, in order to provide an improved jaw support that engages the chin (Nowacki, col. 3, line 46- col. 4, line 9)
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US 2018/0140455) in view of Leatt (US 2008/0177209).
	Regarding claim 25, Chao discloses the invention as described above and further discloses wherein the first elongate member and the first and second arms are integrally formed (see Fig. 2 showing rear plate 16 [neck support] and lateral plates 14 [part of first elongate members]; sides of rear plate 16 are connected to two lateral plates 14, [0023]; integral defined as “formed as a unit with another part”, merriamwebster.com; sides of rear plate are formed as a unit with lateral plates 14 [first elongate member] and are thus integral).
Chao does not explicitly disclose wherein the first elongate member and the first and second arms are formed from a resilient flexible material.
Leatt teaches an analogous support 10 (neck brace 10, [0028] ) having an analogous first elongate member 12 (front section 12, [0028]) and an analogous neck support 14 (rear section which can be secured to form a ring that can extend around the neck, [0028]), having analogous arms 52 (see left and right sides of flange 52, Fig. 1, [0029]) wherein the first elongate member and the first and second arms are formed from a resilient flexible material ([0008]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that first elongate member and the first and second arms of the jaw support of Chao are formed from a resilient flexible material, as taught by Leatt, in order to provide an improved structure that transfers impact loads (Leatt, [0008]).
Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US 2018/0140455) in view of Leatt (US 2008/0177209), and in further view of McDonald (US 5109835).
Regarding claim 26 Chao in view of Leatt discloses the invention as described above.
Chao in view of Leatt does not disclose wherein distal ends of the first and second arms are separated by a gap.
McDonald teaches an analogous support 10 (headgear 10) having an analogous neck support 35 (rear strap assembly 35, col. 2, line 66 – to col. 3, line 4) comprising analogous first and second arms 36, 37 ( a pair or rear swivel plates 36, 37, col. 4, lines 38-55, see annotated Fig. 2 below) 

    PNG
    media_image9.png
    643
    604
    media_image9.png
    Greyscale

wherein distal ends of the analogous first and second arms are separated by a gap (see annotated Fig. 2 above).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that distal ends of the first and second arms of the neck support of the jaw support of Chao in view of Leatt are separated by a gap as taught by McDonald, in order to provide an improved jaw support that allows for adjustability (McDonald, col. 4, lines 38 -55).
	Regarding claim 27, Chao in view of Leatt and in further view of McDonald discloses the invention as described above and further discloses wherein a strap 41 (rear straps 41, McDonald, col. 4, lines 38 -55) is provided to connect between distal ends of the first and second arms (McDonald, col. 4, lines 38 -55, McDonald annotated Fig. 2 above with regard to claim 25).
Claims 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US 2018/0140455) in view of Pansiera (US 2008/0287847).
Regarding claim 33, Chao discloses the invention as described above and further discloses a part cylindrical protrusion 18, 19 (see annotated Fig. 3 below show structure that is a part cylindrical protrusion with grooves 18 and notches 19, [0027]) 

    PNG
    media_image10.png
    671
    709
    media_image10.png
    Greyscale

extending outwardly from ends of the first elongate member (annotated Fig. 3) defining an arcuate gap 18 ([0027]); an inner cylindrical protrusion 336  (spacer plate 336, [0027]; spacer plate has a thickness thus protrudes) located inside the part cylindrical protrusion ([0027], Fig. 3); a partial ring 63 (see annotated Fig. 3 showing a partial ring) including the lever (lever is portion of C-shaped limiting member 63 that fits in notch 19, see annotated Fig. 3, [0027]; 63 may include operation pate 631 which extends to outer sides of notches; 631 pressed to rotate, [0027]) the ring being located about the part cylindrical protrusion (see annotated Fig 3 where lever which is part of the partial ring is located about part cylindrical protrusion) having an arcuate a protrusion 63 ([0027]; see annotated Fig. 3 showing section of C-shaped limiting member 63 that is an arcuate protrusion) located in the gap for rotational movement between a first and a second position ([0027], [0026]); an arcuate spring clip  62 (step limiting member 62, [0027]; step limiting member 62 may be abutted outwardly and restored inwardly thus is a spring; a clip is defined as a device that grips and holds tightly, dictionary.com; step limiting member 62 is engaged with the third gear, [0027]; see also Fig. 6A where it grips teeth and holds tightly) located between the part cylindrical protrusion and the inner cylindrical protrusion (annotated Fig. 3; one side of 62 [621] located between the part cylindrical protrusion and the inner cylindrical protrusion) having an outer end located adjacent the gap (annotated Fig. 3); wherein movement of the arcuate protrusion 63 from the first position to the second position moves the outer end of the arcuate spring clip 62 inwardly to disengaged from teeth 61 (gear 61, [0027]) provided around an inner surface of the cylindrical end portion ([0027], as seen in Fig. 6B, C-shaped limiting member 63 can be moved to abut against step limiting member 62; it thus follows when 63 moved to a second position rotation of gear 61 may occur as teeth disengaged by rotation of gear 31, [0027]), thereby allowing the jaw support member to rotate towards the chest engaging portion ([0027]).
	Chao discloses the invention as described above and further discloses a partial ring including the lever.  Chao does not disclose a ring including the lever. 
Pansiera teaches an analogous first support member 10 (T-bar member 10, [0030]), an analogous second support member 12 (ratchet distal member 12, [0031]), an analogous ring 24 including an analogous lever 26 (O-ring, 24, cam lever 26, [0036]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the partial ring including the lever of the jaw support of Chao is a ring, as taught by Pansiera, in order to provide an improved jaw support that provides a mechanism with which to apply pressure for unlocking (Pansiera, [0040]).
Regarding claim 34, Chao discloses the invention as described above.
Chao further discloses wherein the engagement between the outer end 62 and the teeth 61 (teeth of gear 61) is such that rotation of the cylindrical end portion in a direction which would move the jaw support member away the frame is not restricted (when the lever of the ring 63 is in the second position (Fig. 6A) and the jaw support member is rotated to its closest position to the chest support member).
Chao does not disclose wherein the engagement between the outer end and the teeth is such that rotation of the cylindrical end portion in a direction which would move the jaw support member away the frame is not restricted with the ring in the first position.
Pansiera teaches an analogous first support member 10 (T-bar member 10, [0030]), an analogous second support member 12 (ratchet distal member 12, [0031]), an analogous ring 26 including an analogous lever 26 (O-ring, 24, cam lever 26, [0036]) having an analogous arcuate protrusion 31 (radial distal element 31 of cam lever 26, [0036]) having an analogous first position (see Fig. 2A, Fig. 4, where lever and distal element 31 are in a first position) where analogous teeth 17 are engaged (Fig. 5) and an analogous second position where analogous teeth 17 are not engaged (see Fig. 1 where lever and distal element 31 are in a different second position) where engagement between an analogous outer end 29 and analogous teeth 17 is such that rotation of one of an analogous end portion (end of one of the support members 10, 12) in a direction which would move one of the analogous support members away from the other support member is not restricted with the analogous ring 31,24, 26 in the first position (Fig. 4; the versatility of the system permits forward ratcheting motion, see Fig. 4 where arrow shows motion while analogous outer end and teeth engaged and 31 in first position, and one support member can move away from the other, [0039]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that where the engagement between the outer end and the teeth of the jaw support member of Chao is such that rotation of the cylindrical end portion in a direction which would move the jaw support member away the frame is not restricted that occurs with the ring in the second position occurs with the ring in the first position, as taught by Pansiera, in order to provide an improved jaw support that permits forward ratcheting (Pansiera, [0039]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786           

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786